15-2142
     Shi v. Sessions
                                                                                                                     BIA
                                                                                                               Poczter, IJ
                                                                                                            A205 442 530
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   10th day of March, two thousand seventeen.
 5
 6   PRESENT:
 7            RICHARD C. WESLEY,
 8            DENNY CHIN,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   GUIXIN SHI,
14            Petitioner,
15
16                     v.                                                                     15-2142
17                                                                                            NAC
18   JEFFERSON B. SESSIONS, III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.*
21   _____________________________________
22
23   FOR PETITIONER:                                   Wei Gu, Whitestone, NY.
24
25   FOR RESPONDENT:                                  Benjamin C. Mizer, Principal Deputy
26                                                    Assistant Attorney General; Cindy S.
27                                                    Ferrier, Assistant Director;
28                                                    Timothy G. Hayes, Trial Attorney,
29                                                    Office of Immigration Litigation,

     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Jefferson B. Sessions, III, is
     automatically substituted for former Attorney General Loretta E. Lynch
1                                   United States Department of Justice,
2                                   Washington, DC.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review is

7    DENIED.

8        Petitioner Guixin Shi, a native and citizen of the People’s

9    Republic of China, seeks review of a June 19, 2015, decision

10   of the BIA affirming a October 28, 2013, decision of an

11   Immigration Judge (“IJ”) denying Shi’s application for asylum,

12   withholding of removal, and relief under the Convention Against

13   Torture (“CAT”).    In re Guixin Shi, No. A205 442 530 (B.I.A.

14   June 19, 2015), aff’g No. A205 442 530 (Immig. Ct. N.Y. City

15   Oct. 28, 2013).    We assume the parties’ familiarity with the

16   underlying facts and procedural history in this case.

17       We have considered both the IJ’s and the BIA’s opinions “for

18   the sake of completeness.”        Wangchuck v. Dep’t of Homeland

19   Sec., 448 F.3d 524, 528 (2d Cir. 2006).              The applicable

20   standards of review are well established.             See 8 U.S.C.

21   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

22   Cir. 2009).

23       The   agency   may,   in   light   of   “the   totality   of   the

24   circumstances,” base an adverse credibility determination on
                                   2
 1   the plausibility of an applicant’s account.     When reviewing for

 2   substantial evidence, “[w]e defer . . . to an IJ’s credibility

 3   determination unless, from the totality of the circumstances,

 4   it is plain that no reasonable fact-finder could make such an

 5   adverse credibility ruling.”      Xiu Xia Lin v. Mukasey, 534 F.3d
6   162, 167 (2d Cir. 2008).

 7       The determination against Shi is sound.        “[I]n assessing

 8   the credibility of an asylum applicant’s testimony, an IJ is

 9   entitled   to   consider    whether   the   applicant’s   story   is

10   inherently implausible.”     Wensheng Yan v. Mukasey, 509 F.3d 63,

11   66 (2d Cir. 2007).   An implausibility finding cannot be based

12   on “bald speculation or caprice.”      Zhou Yun Zhang v. INS, 386

13 F.3d 66, 74 (2d Cir. 2004), overruled on other grounds by Shi

14   Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296 (2d Cir. 2007).

15   But an inference is not based on “speculation . . . if the

16   inference is made available to the factfinder by record facts,

17   or even a single fact, viewed in the light of common sense and

18   ordinary experience.”      Siewe v. Gonzales, 480 F.3d 160, 168-69

19   (2d Cir. 2007).   Shi alleged that a colleague suffered an injury

20   at a government-owned factory; Shi and others successfully

21   persuaded management to compensate the colleague; and later

22   that same day, police arrested, detained, and beat Shi.     Common

                                       3
1    sense supports the IJ’s incredulity: it is not likely that

2    factory management would capitulate to Shi’s demands and then

3    retaliate against her.   Moreover, the IJ “developed the record

4    such that the reasons for [her] incredulity are evident.”

5    Wensheng Yan, 509 F.3d at 67.       The Government attorney asked

6    Shi if the workers who helped collect donations were likewise

7    arrested (Shi did not know), and the IJ confirmed that if those

8    workers could openly solicit funds from their fellow workers,

9    they were not afraid of factory management.

10        Shi now offers three possible explanations for the factory

11   to have punished her after agreeing to her demands: the

12   government did not perceive her as a threat until she succeeded

13   in   obtaining   compensation   for    her   injured   friend;   the

14   government wanted Shi to be an example to others; and factory

15   management took time to coordinate with the police.       “[T]hese

16   available possibilities do not defeat a finding that the account

17   is implausible.”    Ying Li v. BCIS, 529 F.3d 79, 83 (2d Cir.

18   2008); see also Wensheng Yan, 509 F.3d at 68 (“The fact that

19   there could conceivably be a scenario in which Yan’s behaviors

20   would be deemed plausible will not compel this Court to label

21   unreasonable an IJ’s finding of implausibility. . . .”).         On

22   substantial evidence review, we do not “explain away the

                                     4
1    improbabilities” identified by the agency.    Zhou Yun Zhang, 386
2 F.3d at 74.    Rather, we ask whether “any reasonable adjudicator

3    would be compelled to conclude” that the applicant testified

4    credibly.     Ying Li, 529 F.3d at 80.

5        The implausibility of Shi’s testimony cast doubt on whether

6    the critical incident of alleged persecution occurred.       Shi’s

7    applications for asylum, withholding of removal, and CAT relief

8    were based on the same factual predicate, and so the adverse

9    credibility determination was dispositive as to all three.    See

10   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

11       For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of removal

13   that the Court previously granted in this petition is VACATED,

14   and any pending motion for a stay of removal in this petition

15   is DENIED as moot.     Any pending request for oral argument in

16   this petition is DENIED in accordance with Federal Rule of

17   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

18   34.1(b).

19                                  FOR THE COURT:
20                                  Catherine O=Hagan Wolfe, Clerk




                                      5